HON. JAMES H. GLAVIN, III Town Attorney, Waterford
This is in response to your letter requesting an opinion of the Attorney General as to whether the Town Board of the Town of Waterford or the Town Supervisor is the proper appointing authority for janitorial and maintenance employees for the Waterford Town Hall.
Town Law, § 64 enumerates the powers and duties of the town board, and Town Law, § 64(3) provides as follows:
  "Subject to law and the provisions of this chapter, the town board of every town:
*      *      *
  "3. Management, custody and control of town property. Shall have the management, custody and control of all town lands, buildings and property of the town and keep them in good repair and may cause the same to be insured against loss or damage by fire or other hazard."
This subdivision provides that the town board has control over all town buildings and property. Town Law, § 20(1)(a) provides that the town board has the power to appoint all officers and employees of the town unless the offices are elective or the appointing authority is otherwise provided by law. The town supervisor has no authority to appoint personnel except as expressly conferred upon him by resolution of the town board (Town Law, § 29[16]). Therefore, the Town Board of the Town of Waterford has the authority to appoint janitorial and maintenance employees for the Waterford Town Hall unless such appointing authority has been conferred upon the Town Supervisor by resolution or special law.
Chapter 43 of the Laws of 1914 provided for the construction or reconstruction of a town hall for the Town of Waterford. Upon the completion of the construction or reconstruction the custody and possession of the town hall was to be turned over to the town supervisor. Section 8 of chapter 43 provided that the town supervisor may employ a janitor for the town hall, and the legislation also required the supervisor to make annual reports to the town board regarding the revenues and expenses relating to the supervisor's custody of the town hall.
It appears from the above that a special law was passed in 1914 concerning the construction and custody of the Town Hall of the Town of Waterford, and general laws, Town Law, §§ 20(1)(a) and 64(3), enacted in 1932, both concern the custody and maintenance of a town hall generally. It is a general rule of construction that general laws do not control, modify, limit or interfere with special laws (People ex rel.Leary v. Knox, 166 N.Y. 444). A later general statute not expressly repealing a prior special statute is not considered as repealing the special law unless there is a clear intent to do so (Board of Education ofWhite Plains v. Rogers, 278 N.Y. 66).
Town Law, § 340 provides that the only laws intended to be repealed by the enactment of the Town Law in 1932 were chapter 63 of the Laws of 1909 and any laws amending that chapter. Chapter 43 of the Laws of 1914 did not amend chapter 63 of the Laws of 1909 and therefore was not repealed by the enactment of the Town Law in 1932. The provision of chapter 43 of the Laws of 1914 relating to the power of the town supervisor to employ a janitor for the town hall has not been amended or repealed, and therefore remains the controlling statute for the authority to appoint a janitor for the Town Hall of the Town of Waterford.
The special law states that the supervisor shall be at liberty to employ "a janitor" for the town hall (chapter 43 of the Laws of 1914, section 8). This authorization does not restrict the town supervisor to employ only one janitor for maintenance of the building. General Construction Law, § 35 provides that words in the singular number also include the plural number. Therefore, the special law authorizes the town supervisor to employ the necessary janitorial staff for the Waterford Town Hall.
Based on the foregoing, it is our opinion that the special law enacted by chapter 43 of the Laws of 1914 was not repealed by the Town Law in 1932, and remains in full force and effect. Therefore, the proper appointing authority for janitorial and maintenance employees for the Town Hall for the Town of Waterford is the Town Supervisor.